Citation Nr: 1045040	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2010 in Albuquerque, New 
Mexico; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran testified in his July 2010 
hearing that he was a Supply Clerk attached to the 199th Infantry 
Brigade while he was stationed in the Republic of Vietnam.  He 
testified as to being attacked in a convoy from Saigon to 
Firebase Nancy where he was returning with supplies.  

The Veteran also indicated that a month after the convoy attack, 
the Veteran volunteered to go on a mission with an infantry unit 
to a village.  He testified that the general with the Brigade was 
killed the next day by enemy sniper fire, although he only heard 
about this but was not a witness to it.  However, his 
participation in such a mission is not corroborated, nor is it 
consistent with a military occupational specialty of supply 
clerk.  

The Veteran has been diagnosed with PTSD in December 2007 
following his admission to a VA hospital for psychiatric 
treatment.  The Veteran has further stated in his stressor 
information forms that he could not stop trembling with fear 
following his described stressors and that the "whole time 
within myself I was spirit broken with fear."  

The Board is cognizant that that effective July 13, 2010, VA 
liberalized the evidentiary standard, in certain circumstances, 
for claims of service connection for PTSD, particularly as to the 
corroboration of in-service stressors.  The new regulation 
indicates that if a stressor claimed by a Veteran is related to 
the fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the claimed in-service stressor.  
See 75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 38 
C.F.R. § 3.304(f)(3)).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

Therefore, the Board finds that a VA examination is necessary in 
this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records 
from the VA medical facilities in Las Cruces, 
New Mexico and Albuquerque, New Mexico since 
March 2006.  Any obtained documents should be 
associated with the claims file.

2.  Following the completion of the above to 
the extent possible, schedule the Veteran for 
a VA psychiatric examination to determine 
whether the Veteran suffers from PTSD as a 
result of military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should determine whether the Veteran meets 
the diagnostic criteria for PTSD, and if 
should identify the stressor(s) upon which 
the diagnosis is based.  A rationale for all 
opinions expressed should be provided.  

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for PTSD.  The RO/AMC should 
specifically consider the Veteran's claim for 
service connection for PTSD under the version 
of 38 C.F.R. § 3.304(f)(3) that became 
effective July 13, 2010.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


